ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that WILLIAM J. MULKEEN of ELIZABETH, who was admitted to the Bar of this State in 1974, be suspended from the practice of law for three months,
*193And it appearing from the Disciplinary Review Board’s report that WILLIAM J. MULKEEN failed to record a property deed and to secure the necessary title insurance policy in violation of RPC 1.1(a), failed to keep clients reasonably informed in violation of RPC 1.4, and failed to act with reasonable diligence in violation of RPC 1.3,
And it further appearing that the foregoing misconduct, in connection with respondent’s prior private reprimand and his failure to file formal answers to these ethics complaints, in violation of Rule 1:20 — 3(i), call for a three-month suspension,
And respondent, by his attorney, having informed the Court that he accepts the Board’s recommendation without further argument on the matter,
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and WILLIAM J. MULKEEN is hereby suspended from the practice of law for three months and until further Order of the Court, effective October 1, 1990; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this order and the full record of the matter, be added as a permanent part of the file of said WILLIAM J. MULKEEN as an attorney at law of the State of New Jersey’ and it is further
ORDERED that respondent shall be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent shall comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys; and it is further
ORDERED that WILLIAM J. MULKEEN reimburse the Ethics Financial Committee for appropriate administrative costs.